Exhibit 10.20
COMMERCIAL PLEDGE AGREEMENT


  Principal
  $8,000,000.00
  Loan Date
 
  Maturity
 
  Loan No.
  72957158
  Call/Coll
 
  Account
  40000
  Officer
  MRD
  Initials
 
 
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing "***" has been omitted due to text length limitations.
 
 
 
 
 
Grantor:
UTG, Inc.
Lender:
Illinois National Bank
 
5250 S. Sixth St.
 
Main Branch
 
Frontage Rd. East
 
322 E. Capitol
 
Springfield, IL  62703
 
Springfield, IL  612701
 
 
 
 
Company:
Universal Guaranty Life Insurance Company
 
 
5250 S. Sixth St.
 
 
 
Frontage Rd. East
 
 
 
Springfield, IL  62703
 
 
 



THIS COMMERCIAL PLEDGE AGREEMENT dated November 20, 2012, is made and executed
between UTG, Inc. ("Grantor'), Universal Guaranty Life Insurance Company
("Company"), and Illinois National Bank ("Lender").


GRANT OF SECURITY INTEREST.  For valuable consideration, Grantor grants to
Lender a security interest in the Collateral to secure the indebtedness and
agrees that Lender shall have the rights stated in this Agreement with respect
to the Collateral, in addition to all other rights which Lender may have by law.


COLLATERAL DESCRIPTION. The word "Collateral"as used in this Agreement means
Grantor's present and future rights, title and interest in and to the following
described investment property, together with any and all present and future
additional thereto, substitutions therefore, and replacements thereof, together
with any and all present and future certificates and/or instruments evidencing
any stock and further together with all income and Proceeds as described herein:


400,000 shares of Universal Guaranty Life Insurance Company stock, Certificate
Numbers 111


Grantor has delivered to Lender the certificates representing all of the shares
of stock, together with undated stock powers executed in blank.


CROSS-COLLATERALIZATION. In addition to the Line of Credit, this Agreement
secures all obligations, debts and liabilities, plus interest thereon, of
Grantor to Lender, or any one or more of them, as well as all claims by Lender
against Grantor or any one or more of them, whether now existing or hereafter
arising, whether related or unrelated to the purpose of the Note, whether
voluntary or otherwise, whether due or not due, direct or indirect, determined
or undetermined, absolute or contingent, liquidated or unliquidated, whether
Grantor may be liable individually or jointly with others, whether obligated as
guarantor, surety, accommodation party or otherwise, and whether recovery upon
such amounts may be or hereafter may become barred by any statute of
limitations, and whether the obligation to repay such amounts may be or
hereafter may become otherwise unenforceable.


RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Grantor's accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Grantor holds
jointly with someone else and all accounts Grantor may open in the future.
 However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Grantor authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights provided in this paragraph.


REPRESENTATIONS AND WARRANTIES.  Grantor represents and warrants to Lender that:
 
 


COMMERCIAL PLEDGE AGREEMENT
Loan No.___________
(Continued)
Page 2



Ownership.  Grantor is the lawful owner of the Collateral free and clear of all
security interests, liens, encumbrances and claims of others except as disclosed
to and accepted by Lender in writing prior to execution of this Agreement.


Right to Pledge.  Grantor has the full right, power and authority to enter into
this Agreement and to pledge the Collateral.


Authority; Binding Effect.  Grantor has the full right, power and authority to
enter into this Agreement and to grant a security interest in the Collateral to
Lender.  This Agreement is binding upon Grantor as well as Grantor's successors
and assigns, and is legally enforceable in accordance with its terms.  The
foregoing representations and warranties, and all other representations and
warranties contained in this Agreement are and shall be continuing in nature and
shall remain in full force and effect until such time as this Agreement is
terminated or cancelled as provided herein.


No Further Assignment.  Grantor has not, and shall not, sell, assign, transfer,
encumber or otherwise dispose of any of Grantor's rights in the Collateral
except as provided in this Agreement.


No Defaults. There are no defaults existing under the Collateral, and there are
no offsets or counterclaims to the same.  Grantor will strictly and promptly
perform each of the terms, conditions, covenants and agreements, if any,
contained in the Collateral which are to be performed by Grantor.


No Violation.  The execution and delivery or this Agreement will not violate any
law or agreement governing Grantor or to which Grantor is a party.


Financing Statements.  Grantor authorizes Lender to file a UCC financing
statement, or alternatively, a copy of this Agreement to perfect Lender's
security interest.  At Lender's request, Grantor additionally agrees to sign all
other documents that are necessary to perfect, protect, and continue Lender's
security interest in the Property.  Grantor will pay such filing fees, title
transfer fees, and other fees and costs involved unless prohibited by law or
unless Lender is required by law to pay such fees and costs.  Grantor
irrevocably appoints Lender to Grantor changes Grantor's name or address, or the
name or address of any person granting a security interest under this Agreement
changes, Grantor will promptly notify the Lender of such change.


Company Stock.  The Collateral is all of the issued stock of the Company, which
is presently owned or controlled by Grantor.  If Grantor at any time owns or
controls any other shares of stock of the Company, all such stock shall without
further act or deed be subject to all of the terms and conditions of this
Agreement and Grantor must immediately take such action to perfect Lender's lien
and security interest as Lender may request, including executing undated blank
stock powers and delivering the stock certificate(s) representing such shares.


Options. There are no options or other rights to purchase or otherwise acquire
the Collateral outstanding at this time.


Issued Stock.  All of the outstanding shares of stock of the Company have been
duly and validly issued by the Company, and they are fully paid and
nonassessable.


Pledge.  There are no existing agreements with respect to the Collateral between
Grantor and any other person or entity (other than the Lender).


No Adverse Changes.  Grantor represents and warrants that neither Grantor, nor
any of its partially or wholly owned subsidiaries, have experienced any
materially adverse changes in (i) its financial condition since 8/22/12, and
(ii) the character of the Collateral since 8/22/12.








COMMERCIAL PLEDGE AGREEMENT
Loan No.___________
(Continued)
Page 3



LENDER'S RIGHTS AND OBLIGATIONS WITH RESPECT TO THE COLLATERAL.  Lender may hold
the Collateral until all indebtedness has been paid and satisfied. Thereafter
Lender may deliver the Collateral to Grantor or to any other owner of the
Collateral.  Lender shall have the following rights in addition to all other
rights Lender may have by law:


Maintenance and Protection of Collateral. Lender may, but shall not be obligated
to, take such steps as it deems necessary or desirable to protect, maintain,
insure, store or care for the Collateral, including paying of any liens or
claims against the Collateral.  This may include such things as hiring other
people, such as attorneys, appraisers or other experts.  Lender may charge
Grantor for any cost incurred in so doing.  When applicable law provides more
than one method of perfection of Lender's security interest, Lender may choose
the method(s) to be used.  If the Collateral consists of stock, bonds or other
investment property for which no certificate has been issued, Grantor agrees, at
Lender's request, either to request issuance of an appropriate certificate or to
give instructions on Lender's forms to the issuer, transfer agent, mutual fund
company, or broker, as the case may be, to record on its books or records
Lender's security interest in the Collateral.  Grantor also agrees to execute
any additional documents, including but not limited to, a control agreement,
necessary to perfect Lender's security interest as Lender may desire.


Income and Proceeds from the Collateral.  Lender may receive all Income and
Proceeds and add it to the Collateral.  Grantor agrees to deliver to Lender
immediately upon receipt, in the exact form received and without commingling
with other property, all income and Proceeds from the Collateral which may be
received by, paid, or delivered to Grantor or for Grantor's account, whether as
an addition to, in discharge of, in substitution of, or in exchange for any of
the Collateral.


Application of Cash.  At Lender's option, Lender may apply any cash, whether
included in the Collateral or received as income and Proceeds or through
liquidation, sale, or retirement, of the Collateral, to the satisfaction of the
Indebtedness or such portion thereof as Lender shall choose, whether or not
matured.


Transactions with Others.  Lender may (1) extend time for payment or other
performance, (2) grant a renewal or change in terms or conditions, or (3)
compromise, compound or release any obligation, with any one or more Obligors,
endorsers, or Guarantors of the Indebtedness as Lender deems advisable, without
obtaining the prior written consent of Grantor, and no such act or failure to
act shall affect Lender's rights against Grantor or the Collateral,


All Collateral Secures Indebtedness. All Collateral shall be security for the
Indebtedness, whether the Collateral is located at one or more offices or
branches of Lender, This will be the case whether or not the office or branch
where Grantor obtained Grantor's loan knows about the Collateral or relies upon
the Collateral as security.


Collection of Collateral.  Lender at lender's option may, but need not, collect
the income and Proceeds directly from the Obligors.  Grantor authorizes and
directs the Obligors, if Lender decides to collect the Income and Proceeds, to
pay and deliver to Lender all Income and Proceeds from the Collateral and to
accept Lender's receipt for the payments.


Power of Attorney.  Grantor irrevocably appoints Lender as Grantor's
attorney-in-fact, with full power of substitution,  (a) to demand, collect,
receive, receipt for, sue and recover all Income and Proceeds and other sums of
money and other property which may now or hereafter become due, owing or payable
from the Obligors in accordance with the terms of the Collateral;  (b) to
execute, sign and endorse any and all instruments, receipts, checks, drafts and
warrants issued in payment for the Collateral;  (c) to settle or compromise any
and all claims arising under the Collateral, and in the place and stead of
Grantor, execute and deliver Grantor's release and acquittance far Grantor;  (d)
to file any claim or claims or to take any action or institute or take part in
any proceedings, either in Lender's own name or in the name of Grantor, or
otherwise, which in the discretion of Lender may seem to be necessary or
advisable; and  (e) to execute in Grantor's name and to deliver to the Obligors
on Grantor's behalf, at the time and in the manner specified by the Collateral,
any necessary instruments or documents.
 
 
 
 
COMMERCIAL PLEDGE AGREEMENT
Loan No.___________
(Continued)
Page 4



Perfection of Security Interest.  Upon Lender's request, Grantor will deliver to
Lender any and all of the documents evidencing or constituting the Collateral.
 When applicable law provides more than one method of perfection of Lender's
security interest, Lender may choose the method(s) to be used.  Upon Lender's
request, Grantor will sign and deliver any writings necessary to perfect
Lender's security interest.  If any of the Collateral consists of securities for
which no certificate has been issued, Grantor agrees, at Lender's option, either
to request issuance of an appropriate certificate or to execute appropriate
instructions on Lender's forms instructing the issuer, transfer agent, mutual
fund company, or broker, as the case may be, to record on its books or records,
by hook-entry or otherwise, Lender's security interest in the Collateral.
 Grantor hereby appoints Lender as Grantor's irrevocable attorney-in-fact for
the purpose of executing any documents necessary to perfect, amend, or to
continue the security interest granted in this Agreement or to demand
termination of filings of other secured parties.  This is a continuing Security
Agreement and will continue in effect even though all or any part of the
Indebtedness is paid in full and even though for a period of time Grantor may
not be indebted to Lender,


LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Grantor fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Grantor's failure to discharge or pay when due any amounts
Grantor is required to discharge or nay under this Agreement or any Related
Documents, Lender on Grantor's behalf may (but shall not be obligated to) take
any action that Larder deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Collateral and paying all
costs for insuring, maintaining and preserving the Collateral.  All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Grantor.  All such expenses will become a
part of the Indebtedness and, at Lender's option, will (A) be payable on demand:
(B) be added to the balance of the Note and be apportioned among and be payable
with any installment payments to become due during either (1) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C) be
treated as a balloon payment which will be due and payable at the Note's
maturity.  The Agreement also will secure payment of these amounts.  Such right
shall be in addition to all other rights and remedies to which Lender may be
entitled upon Default.


LIMITATIONS ON OBLIGATIONS OF LENDER.  Lender shall use ordinary reasonable care
in the physical preservation and custody of the Collateral in Lender's
possession, but shall have no other obligation to protect the Collateral or its
value.  In particular, but without limitation, Lender shall have no
responsibility for (A) any depreciation in value of the Collateral or tar the
collection or protection of any Income and Proceeds from the Collateral, (B)
preservation of rights against parties to the Collateral or against third
persons, (C) ascertaining any maturates, calls, conversions, exchanges, offers,
tenders, or similar matters relating to any of the Collateral, or (D) informing
Grantor about any of the above, whether or not Lender has or is doomed to have
knowledge of such matters. Except as provided above, Lender shall have no
liability for depreciation or deterioration of the Collateral.


REINSTATEMENT OF SECURITY INTEREST.  If payment is made by Grantor, whether
voluntarily or otherwise, or by guarantor or by any third party, on the
Indebtedness and thereafter Lender is forced to remit the amount of the: payment
(A) to Grantor's trustee in bankruptcy or to any similar person under any
federal or state bankruptcy law or law for the relief of debtors, (B) by reason
of any judgment, decree or order of any court or administrative body having
jurisdiction over Lender or any of Lender's property, or (C) by reason of any
settlement or compromise of any claim made by lender with any claimant
(including without limitation Grantor), the Indebtedness shall be considered
unpaid for the purpose of enforcement of this Agreement and this Agreement shall
continue to be effective or shall be reinstated, as the case may be,
notwithstanding any cancellation of this Agreement or of any note or other
instrument or agreement evidencing the indebtedness and the Collateral will
continue to secure the amount repaid or recovered to the same extent as if that
amount never had been originally received by Lender, and Grantor shall be bound
by any judgment, decree, order, settlement or compromise relating to the
Indebtedness or to this Agreement.


DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:


Payment Default.  Grantor fails to make any payment when due under the
Indebtedness.
 
 
 
COMMERCIAL PLEDGE AGREEMENT
Loan No.___________
(Continued)
Page 5



Other Defaults.  Grantor fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Grantor.


Default in Favor of Third Parties.  Any guarantor or Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of any guarantor's or Grantor's property or ability to
perform their respective obligations under this Agreement or any of the Related
Documents.


False Statements.  Any warranty, representation or statement made or furnished
to Lender by Grantor or on Grantor's behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.


Defective Collateralization.  This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.


Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by a creditor of Grantor or by any governmental agency against any
collateral securing the indebtedness.  This includes a garnishment of any of
Grantor's accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Grantor as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Grantor gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.


Events Affecting Grantor.  Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or Guarantor dies or becomes
incompetent or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.


Adverse Change.  A material adverse change occurs in Grantor's financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.


Insecurity.  Lender in good faith believes itself insecure.


Cure Provisions.  If any default, other than a default in payment is curable and
if Grantor has not been given a notice of a breach of the same provision of this
Agreement within the preceding twelve (12) months, it may be cured if Grantor,
after Lender sends written notice to Grantor demanding cure of such default:
 (1) cures the default within ten (10) days; or (2) if the cure requires more
than ten (10) days, immediately initiates steps which Lender deems in Lender's
sole discretion to be sufficient to cure the default and thereafter continues
and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.


COMPANY OBLIGATIONS.  The following provisions are additionally binding upon
Company as a part of this Agreement:


Authorized Pledge.  The Agreement constitutes an Authorized Pledge by Grantor.
 As used herein, Authorized Pledge means a Pledge of Shares approved by the
Company before any default in the indebtedness secured by such pledge.


Claims and Liens.  Company attests that at the time of execution of this
Agreement, that there are no claims or liens against the Collateral other than
to Lender to its knowledge.  The records of Company reflect no other claims or
liens against the Collateral.
 
 


COMMERCIAL PLEDGE AGREEMENT
Loan No.___________
(Continued)
Page 6



Debt of Grantor.  Lender shall not be liable for any indebtedness or obligations
of Grantor to the Company or any other person or entity.


Information.  Upon written request by Lender from time to time, the Company will
furnish information relating to the Collateral to the extent such information is
generally available to Non-Voting Shareholders and may be acquired or furnished
by the Company without unreasonable effort or expense.


Issued Shares.  The Company warrants and represents that 400,000 of common
voting shares have been issued by the Company, which shares are fully paid and
nonassessable.  Grantor holds 100% of the Company's issued common voting shares
as of the date of this Agreement.  The records of the Company reflect no issued
shares exist other than those issued to Grantor.  During the terms of the Line
of Credit and/or this Agreement, the Company shall not issue any new shares, of
any kind, to anyone, at anytime, without the prior express written agreement and
approval of Lender.


Dividends and Distributions.  During the term of the Line of Credit and/or this
Agreement, unless prior express written approval has been provided by Lender,
the Company shall not pay a dividend or distribution of cash or other property
if the fair market value thereof, together with that of other dividends or
distributions made in the preceding 12 months, exceeds the greater of (1) 10% of
statutory-basis policyholders' surplus as of the prior December 31, or (2) the
statutory-basis net income of the Company for the prior year.  As of this date,
this is defined as an "Extraordinary Dividend."


Domiciliary.  The Company's present domiciliary is the State of Ohio.  During
the term of the Line of Credit and/or this Agreement, the Company shall not
change its domiciliary state without the prior express written approval of
Lender.


Signatures.  It is a condition precedent to the effectiveness of this Agreement
that it be signed not only by the Company in the space indicated below, but also
by Grantor and Lender in the spaces indicated below.


ONGOING BUSINESS OF GRANTOR AND COMPANY.  The following provisions are made a
part of this Agreement:


Business Affairs of Grantor and Company. During the term of the Line of Credit
and/or this Agreement, without Lender's prior approval, neither Grantor nor
Company shall, or shall permit the other to:


(i)
Sell, liquidate or otherwise transfer any of the Grantor's and/or Company's
assets, or transfer all or substantially all of its insurance risk, outside the
ordinary course of its business;
(ii)
Merge or consolidate with another entity or entities;
(iii)
Issue, sell, grant, transfer or otherwise dispose of any shares of Company's
stock; or
(iv)
Amend, repeal or otherwise modify its articles of incorporation or bylaws or
Grantor and/or Company



DEBT TO EQUITY RATIO.  The following provisions are made a part of this
Agreement:


Grantor Debt to Equity.  Company's debt to equity ratio shall not exceed 13.00x
on a statutory basis during the term of the Line of Credit and/or this
Agreement.  If Company's debt to equity ratio ever exceeds 13.0x during the term
of the Line of Credit and/or this Agreement, it shall be deemed on Event of
Default.


Company Debt to Equity.  Grantor's debt to equity ratio shall not exceed 9.00x
on a consolidated basis during the term or the Line of Credit and/or this
Agreement.  If Grantor's debt to equity ratio ever exceeds 9.0x during the term
of the Line of Credit and/or this Agreement, it shall be deemed on Event of
Default.










COMMERCIAL PLEDGE AGREEMENT
Loan No.___________
(Continued)
Page 7



RIGHTS AND REMEDIES ON DEFAULT.  If an Event of Default occurs under this
Agreement, at any time thereafter, Lender may exercise any one or more of the
following rights and remedies:


Accelerate Indebtedness.  Declare all lndebtedness, including any prepayment
penalty which Grantor would be required to pay, immediately due and payable,
without notice of any kinds to Grantor.


Collect the Collateral.  Collect any of the Collateral and, at Lender's option
and to the extent permitted by applicable law, retain possession of the
Collateral while suing on the Indebtedness.


Sell the Collateral.  Sell the Collateral, at Lender's discretion, as a unit or
in parcels, at one or more public or private sales.  Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, Lender shall give or mail to Grantor, and other
persons as required by law, notice at least ten (10) days in advance of the time
and place of any public sale, or of the time after which any private sale may be
made.  However, no notice need be provided to any person who, after an Event of
Default occurs, enters into and authenticates an agreement waiving that person's
right to notification of sale.  Grantor agrees that any requirement of
reasonable notice as to Grantor is satisfied if Lender mails notice by ordinary
mail addressed to Grantor at the last address Grantor has publication in any
newspaper of general circulation in the county where the Collateral is located,
setting forth the time and place of sale and a brief description of the property
to be sold.  Lender may be a purchaser at any public sale.  This provision is
expressly agreed to by Lender, Grantor, and the Company.


Sell Securities.  Sell any securities included in the Collateral in a manner
consistent with applicable federal and state securities laws.  If, because of
restrictions under such laws, Lender is unable, or believes Lender is unable, to
sell the securities in an open market transaction, to one or more persons or to
a restricted group of persons, even though such sale may result in a price that
is less favorable than might be obtained in an open market transaction.  Such a
sale will be considered commercially reasonable.  If any securities held as
Collateral are "restricted securities" as defined in the Rules of the Securities
and Exchange Commission (such as Regulation D or Rule 144) or the rules of state
securities departments under state "Blue Sky" laws, or if Grantor or any other
owner of the Collateral is an affiliate of the issuer of the securities, Grantor
agrees that neither Grantor, not any member of Grantor's family, nor any other
person signing this Agreement will sell or dispose of any securities of such
issuer without obtaining Lender's prior written consent.


Rights and Remedies with Respect to Investment Property, Financial Assets and
Related Collateral.  In addition to other rights and remedies granted under this
Agreement and under applicable law, Lender may exercise any or all of the
following rights and remedies: (I) register with any issuer or broker or other
securities intermediary any of the Collateral consisting of investment property
or financial assets (collectively herein, "investment property") in Lender's
sole name or in the name of Lender's broker, agent or nominee; (2) cause any
issuer or broker or other securities intermediary to deliver to Lender any of
the Collateral consisting of securities, or investment property capable of being
delivered; (3) enter into a control agreement or power of attorney with any
issuer or securities intermediary with respect to any Collateral consisting of
investment property, on such terms as Lender may deem appropriate, in its sole
discretion, including without limitation, an agreement granting to Lender any of
the rights provided hereunder without further notice to or consent by Grantor;
(4) attorney-in-fact, coupled with an interest, for the purpose of executing
such control agreement on Grantor's behalf; (5) exercise any and all rights of
Lender under any such control agreement or power of attorney; (6) exercise any
voting, conversion, registration, purchase, option, or other rights with respect
to any Collateral; (7) collect, with or without legal action, and issue receipts
concerning any notes, checks, drafts, remittances or distributions that are paid
or payable with respect to any Collateral consisting of investment property.
 Any control agreement entered with respect to any investment property shall
contain the following provisions, at Lender's discretion.  Lender shall be
authorized to instruct the issuer, broker or other securities intermediary to
take or to refrain from taking such actions with respect to the investment
property as Lender may instruct, without further notice to or consent by
Grantor.  Such actions may include without limitation the issuance of
entitlement orders, account instructions, general trading or buy or sell orders,
transfer and redemption orders, and stop loss orders.  Lender shall be further
entitled to instruct the issuer, broker or securities intermediary to sell or to
liquidate any investment property, or to pay the cash surrender or account
 
 
 
COMMERCIAL PLEDGE AGREEMENT
Loan No.___________
(Continued)
Page 8



termination value with respect to any and all investment property, and to
deliver all such payments and liquidation proceeds to Lender.  Any such control
agreement shall contain such authorizations as are necessary to place Lender in
"control" of such investment collateral, as contemplated under the provisions of
the Uniform Commercial Code, and shall fully authorize Lender to issue
"entitlement orders" concerning the transfer, redemption, liquidation or
disposition of investment collateral, in conformance with the provisions of the
Uniform Commercial Code.


Foreclosure.  Maintain a judicial suit for foreclosure and sale of the
Collateral.


Transfer Title.  Effect transfer of title upon sale of all or part of the
Collateral.  For this purpose, Grantor irrevocably appoints Lender as Grantor's
attorney-in-fact to execute endorsements, assignments and instruments in the
name of Grantor and each of them (if more than one) as shall be necessary or
reasonable.


Other Rights and Remedies.  Have and exercise any or all of the rights and
remedies of a secured creditor under the provisions of the Uniform Commercial
Code, at law, in equity, or otherwise.


Application of Proceeds.  Apply any cash which is part of the Collateral, or
which is received from the collection or sale of the Collateral, to
reimbursement of any expenses, including any costs for registration of
securities, commissions incurred in connection with a sale, attorneys' fees and
court costs, whether or not there is a lawsuit and including any fees on appeal,
incurred by Lender in connection with the collection and sale of such Collateral
and to the payment of the Indebtedness of Grantor to Lender, with any excess
funds to be paid to Grantor as the interests of Grantor may appear.  Grantor
agrees, to the extent permitted by law, to pay any deficiency after application
of the proceeds of the Collateral to the Indebtedness.


Election of Remedies.  Except as may be prohibited by applicable law, all of
Lender's rights and remedies, whether evidenced by this Agreement, the Related
Documents, or by any other writing, shall be cumulative and may be exercised
singularly or concurrently.  Election by Lender to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Grantor under this Agreement, after
Grantor's failure to perform, shall not affect Lender's right to declare a
default and exercise its remedies.


MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Agreement:


Amendments.  This Agreement, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Agreement.  No alteration of or amendment to this Agreement shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.


Attorneys' Fees;  Expenses.  Grantor agrees to pay upon demand all of Lender's
costs and expenses, including Lender's attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Agreement.  Lender
may hire or pay someone else to help enforce this Agreement, and Grantor shall
pay the costs and expenses of such enforcement.  Costs and expenses include
Lender's attorneys' fees and legal expenses whether or not there is a lawsuit,
including attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services.  Grantor also
shall pay all court costs and such additional fees as may be directed by the
court.


Caption Headings.  Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.


Governing Law.  This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Illinois without regard to its conflicts of law provisions.  This Agreement has
been accepted by Lender in the State of Illinois.
 

 
COMMERCIAL PLEDGE AGREEMENT
Loan No.___________
(Continued)
Page 9



Choice of Venue.  If there is a lawsuit, Grantor agrees upon Lender's request to
submit to the jurisdiction of the courts of Sangamon County, State of Illinois.


No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement.  No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender's rights or of
any of Grantor's obligations as to any future transactions.  Whenever the
consent of Lender is required under this Agreement, the granting of such consent
by Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.


Notices.  Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement.
 Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party's address.  For notice purposes, Grantor agrees to
keep Lender informed at all times of Grantor's current address.  Unless
otherwise provided or required by law, if there is more than one Grantor, any
notice given by Lender to any Grantor is deemed to be notice given to all
Grantors.


Communications.  Grantor acknowledges that Lender shall have legitimate reasons
to communicate with Company regarding the Indebtedness, before and after a
default.  Grantor consents to all communications between Lender and Company
regarding the Collateral, the Indebtedness, and other matters relating to the
subject matter of this Agreement.


Severability.  If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance.  If feasible, the offending
provision shall be considered modified so that it becomes legal, valid and
enforceable. If the offending provision cannot be so modified, it shall be
considered deleted from this Agreement.  Unless otherwise required by law, the
illegality, invalidity, or unenforceability of any provision of this Agreement
shall not affect the legality, validity or enforceability of any other provision
of this Agreement.


Successors and Assigns.  Subject to any limitations stated in this Agreement on
transfer of Grantor's interest, this Agreement shall be finding upon and inure
to the benefit of the parties, their successors and assigns.  If ownership of
the Collateral becomes vested in a person other than Grantor, Lender, without
notice to Grantor, may deal with Grantor's successors with reference to this
Agreement and the Indebtedness by way of forbearance or extension without
releasing Grantor from the obligations of this Agreement or liability under the
Indebtedness.


Time is of the Essence.  Time is of the essence in the performance of this
Agreement.


Waive Jury.  All parties to this Agreement hereby waiver the right to any jury
trial in any action, proceeding, or counterclaim brought by any party against
any other party.


DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Agreement.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America.  Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require.  Words and terms not otherwise defined in this Agreement shall have
the meanings attributed to such terms in the Uniform Commercial Code:
 
 
 
COMMERCIAL PLEDGE AGREEMENT
Loan No.___________
(Continued)
Page 10



Agreement.  The word "Agreement" means this Commercial Pledge Agreement, as this
Commercial Pledge Agreement may be amended or modified from time to time,
together with all exhibits and schedules attached to this Commercial Pledge
Agreement from time to time.


Borrower.  The word "Borrower" means UTG, Inc. and includes all co-signers and
co-makers signing the Note and all its successors and assigns.


Collateral.  The word "Collateral" means all of Grantor's right, title and
interest in and to all the Collateral as described in the Collateral Description
section of this Agreement.


Company.  The word "Company" means Universal Guaranty Life Insurance Company and
all of its successors and assigns.


Default.  The word "Default" means the Default set forth in this Agreement in
the section titled "Default".


Event of Default.  The words "Event of Default" mean any of the events of
default set forth in this Agreement in the default section of this Agreement,
and elsewhere.


Grantor.  The word "Grantor" means UTG, Inc..


Guarantor.  The word "Guarantor" means any guarantor, surety, or accommodation
party of any or all of the Indebtedness.


Guaranty.  The word "Guaranty" means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.


Income and Proceeds.  The words "Income and Proceeds" means all present and
future income, proceeds, earnings, increases, and substitutions from or for the
Collateral of every kinds and nature, including without limitation all payments,
interest, profits, distributions, benefits, rights, options, warrants,
dividends, stock dividends, stock splits, stock rights, regulatory dividends,
subscriptions, monies, claims for money due and to become due, proceeds of any
insurance on the Collateral, shares of stock of different par value or no par
value issued in substitution or exchange for shares included in the Collateral,
and all other property Grantor is entitled to receive on account of such
Collateral, including accounts, documents, instruments, chattel paper,
investment property, and general intangibles.


Indebtedness.  The word "Indebtedness" means the indebtedness evidenced by the
Line of Credit or Related Documents, including all principal and interest
together with all other indebtedness and costs and expenses for which Grantor is
responsible under this Agreement or under any of the Related Documents.
 Specifically, without limitation, indebtedness includes all amounts that may be
indirectly secured by the Cross-Collateralization provision of this Agreement.


Line of Credit.  The words "Line of Credit" mean the operating line of credit
executed by UTG, Inc. in the amount of $8,000,000.00 dated November 20, 2012,
together with all renewals of, extensions of, modifications of, refinancing of,
consolidations of, and substations of the operating line of credit.


Lender.  The word "Lender" means ILLINOIS NATIONAL BANK, its successors and
assigns.


Obligor.  The word "Obligor" means without limitation any and all persons
obligated to pay money or to perform some other act under the Collateral.


Property.  The word "Property" means all of Grantor's right, title and interest
in and to all the Property as described in the "Collateral Description" section
of this Agreement.
 
 




COMMERCIAL PLEDGE AGREEMENT
Loan No.___________
(Continued)
Page 10



Related Documents.  The words "Related Documents" mean all promissory notes,
credit agreements, lines of credit, loan agreements, environmental agreements,
guaranties, security agreements, mortgages, deeds of trust, security deeds,
collateral mortgages, and all other instruments, agreements and documents,
whether not or hereafter existing, executed in connection with the Indebtedness.


GRANTOR AND COMPANY HAVE READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS
COMMERCIAL PLEDGE AGREEMENT AND AGREE TO ITS TERMS.  THIS AGREEMENT IS
DATED November 20, 2012.


GRANTOR:
 
UTG, INC.
 
COMPANY:
 
UNIVERSAL GUARANTY LIFE INSURANCE COMPANY
/s/ James P. Rousey
 
/s/ James P. Rousey
JAMES P. ROUSEY, President
 
JAMES P. ROUSEY, President
 
/s/ Theodore C. Miller
 
 
/s/ Theodore C. Miller
THEODORE C. MILLER, CFO/Secretary
 
THEODORE C. MILLER, CFO/Secretary
 
LENDER:
 
ILLINOIS NATIONAL BANK
 
 
 
By:
 
/s/ Mark Donovan
 
 
 
MARK R DONOVAN, Vice President
 
 


